Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In re: The Estate of Carolyn C. Hardesty,              Appeal from the Probate Court No. 2 of
Deceased                                               Tarrant County, Texas (Tr. Ct. No. 2010-
                                                       PR01500-2-A).        Opinion delivered by
No. 06-13-00048-CV                                     Justice Moseley, Chief Justice Morriss and
                                                       Justice Carter participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED NOVEMBER 18, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk